Case 1:19-cv-01457-JPH-MJD Document 66 Filed 05/11/20 Page 1 of 2 PageID #: 474




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 TERRY W. TRIPP, SR.,                                  )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )        No. 1:19-cv-01457-JPH-MJD
                                                       )
 STANLEY KNIGHT Warden,                                )
 AGNES OPUKU N.P.,                                     )
 MITCHEFF Dr., Medical Director,                       )
 RIPPETOE Dr., Mental Health,                          )
                                                       )
                               Defendants.             )

                   ENTRY DENYING MOTION TO APPOINT COUNSEL

        Plaintiff Tripp's motion for appointment of counsel, filed on May 4, 2020, has been

 considered. Litigants in federal civil cases do not have a constitutional or statutory right to court-

 appointed counsel. Walker v. Price, 900 F.3d 933, 938 (7th Cir. 2018). Instead, 28 U.S.C.

 § 1915(e)(1) gives courts the authority to “request” counsel. Mallard v. United States District

 Court, 490 U.S. 296, 300 (1989). As a practical matter, there are not enough lawyers willing and

 qualified to accept a pro bono assignment in every pro se case. See Olson v. Morgan, 750 F.3d

 708, 711 (7th Cir. 2014) (“Whether to recruit an attorney is a difficult decision: Almost everyone

 would benefit from having a lawyer, but there are too many indigent litigants and too few lawyers

 willing and able to volunteer for these cases.”).

        “Two questions guide [this] court’s discretionary decision whether to recruit counsel: (1)

 ‘has the indigent plaintiff made a reasonable attempt to obtain counsel or been effectively

 precluded from doing so,’ and (2) ‘given the difficulty of the case, does the plaintiff appear

 competent to litigate it himself?’” Walker, 900 F.3d at 938 (quoting Pruitt v. Mote, 503 F.3d 647,
Case 1:19-cv-01457-JPH-MJD Document 66 Filed 05/11/20 Page 2 of 2 PageID #: 475




 654-55 (7th Cir. 2007)). These questions require an individualized assessment of the plaintiff, the

 claims, and the stage of litigation. Pruitt, 503 F.3d at 655-56.

        In the plaintiff's motion for counsel, he alleges that he has reached out to “several”

 attorneys. He does not specify how many, when, or the identity of the attorneys. On this basis

 alone, his motion to appoint counsel, dkt. [60], is DENIED.

        The plaintiff further alleges that the defendants are taking advantage of their superior

 education and the plaintiff’s prison living conditions. He wants the Court to “even the playing

 field” by appointing counsel. To date, the plaintiff has demonstrated the ability to file coherent

 motions and respond appropriately to Court orders. Unfortunately, as noted above, pro se prisoners

 face many obstacles when filing lawsuits, but there are simply not enough volunteer lawyers to

 appoint in every case. The plaintiff has been granted additional time to respond to the pending

 motions for summary judgment. Dkt. 65.

 SO ORDERED.

 Date: 5/11/2020


 Distribution:

 TERRY W. TRIPP, SR.
 103679
 PLAINFIELD - CF
 Inmate Mail/Parcels
 727 MOON ROAD
 PLAINFIELD, IN 46168

 Douglass R. Bitner
 KATZ KORIN CUNNINGHAM, P.C.
 dbitner@kkclegal.com

 Brandon Alan Skates
 INDIANA ATTORNEY GENERAL
 brandon.skates@atg.in.gov
